Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed October 17th, 2022 has been entered. Claims 1-2, 5-7 and 10 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 18th, 2022.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
The present application does not properly claim priority to the foreign application. Applicant must properly claim foreign priority and file a certified copy for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
Claim Objections
Claims 1 and 6 is objected to because of the following informalities:   
In claim 1 para 5, “…and the 2nd wing, comprising a closed frame, forming an aerodynamic channel;” should read “…and the 2nd wing which comprises a closed frame forming an aerodynamic channel;”.
In claim 1 para 6, “…and the 3rd wing, comprising a closed frame, forming corresponding aerodynamic channel,…” should read “…and the 3rd wing which comprises a closed frame forming corresponding aerodynamic channel,…”.
In claim 6 para 6, “… and the dihedral 2nd wing, comprising a closed frame, forming an aerodynamic channel;” should read “…and the dihedral 2nd wing which comprises a closed frame forming an aerodynamic channel;”.
In claim 6 para 7, “…and the forward swept 3rd wing, comprising a closed frame, forming corresponding aerodynamic channel,…” should read “…and the forward swept 3rd wing which comprises a closed frame forming corresponding aerodynamic channel,…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “an aircraft fuselage” twice in para 1 line 2 and para 2 line 1. It is unclear if there are two aircraft fuselages or one. For the examination purpose it would considered to have one aircraft fuselage.
In claim 1 it is unclear if there are 10 wings in total i.e., a pair of low-mounted backward swept front wings, a pair of elevated forward swept rear wings, a pair of a 1st wing, a pair of 2nd wing and a pair of wing 3rd wing or 6 wings in total i.e., a pair of a 1st wing, a pair of 2nd wing and a pair of wing 3rd wing. For the examination purpose aircraft would be considered to have 6 wings in total i.e., a pair of a 1st wing, a pair of 2nd wing and a pair of wing 3rd wing. A pair of low-mounted backward swept front wings would be considered to be a pair of backward swept 1st  wings and a pair of elevated forward swept rear wings would be considered to be a pair of forward swept 3rd wings.
Claim 2 and 5 are rejected for their dependency on claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: The US Pub. No.: 2020/0247525 has been referred for the English Translated Text of WO 2019/086742.
Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manterola (WO 2019/086742) in view of Houck, II (US 20060091263).
Regarding claim 1, Manterola ‘742 teaches (figure 1) a method for improving a closed wing aircraft, comprising an aircraft fuselage, a pair of low-mounted backward swept front wings, a pair of elevated forward swept rear wings as well as a structural interconnection of two wingtips on each side (as shown in figure below), wherein the improvement comprising steps of:
a) designing the aircraft fuselage and designing three main wings on each side of the aircraft fuselage namely a 1st/front wing, a 2nd/central wing and a 3rd/ rear wing, wherein the 1st/front wing is backward swept and extending from a lower part of a front portion of the aircraft fuselage, the 2nd/central wing is dihedral, located horizontally behind and vertically above the 1st wing and structurally connected to an upper middle portion of the aircraft fuselage as a shoulder wing, a high wing or a parasol wing; the 3rd/rear wing is forward swept, located horizontally behind and vertically above the 2nd wing and structurally interconnected to the aircraft fuselage in a way comprising at least on tail fin (as shown in the figure below) (Para 0033, 0035);
b) designing the 1st/front wing with an upward-bent/curving tip section (Para 0033) (as shown in the figure below);
c) designing the 2nd/central wing with an upward-bent tip section (as shown in the figure below);
d) designing a structural interconnection between the 1st wing and the 2nd wing, a configuration comprising a bracing side-wing entity (as shown in the figure below) with its lower end connected to the upper end of the upward-bent tip section of the 1st wing, wherein the upper end of said bracing side-wing entity is connected to the upward bent-tip section of the 2nd wing, forming a bracing framework between the 1st wing and the 2nd wing which comprises a closed frame forming an aerodynamic channel (clearly seen in the figure below);
e) designing a structural interconnection between the 2nd wing and the 3rd wing, a configuration comprising a bracing wingtip-fence entity (as shown in the figure below) interconnecting the upper end of the upward-bent tip section of the 2nd wing and the wingtip or a wingtip portion of the 3rd wing, forming a bracing framework between the 2nd wing and the 3rd wing which comprises a closed frame forming corresponding aerodynamic channel, wherein said bracing wingtip- fence entity is different from the bracing side-wing entity which forms the bracing framework that is interconnecting the 1st wing and the 2nd wing (clearly seen in figure below).
but it is silent about the upper end of said bracing side wing entity has an inward-bent tip section.
However, Houck, II ‘263 teaches (figure 1) lifting foil (10) comprising four basic elements comprising an upper course/wing (14), a lower course /wing (15), a starboard flow guide/bracing side wing entity (16) and a port flow guide/bracing side wing entity (18) to form a blended end-to-end a closed loop (Para 0048; a starboard flow guide and a port flow guide bent inward and connect with the upper course/wing), Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manterola ‘742 to incorporate the teachings of Houck, II ‘263 to configure the upper end of said bracing side wing entity which has an inward-bent tip section. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties of the aircraft.

    PNG
    media_image1.png
    525
    768
    media_image1.png
    Greyscale

Regarding claim 2, modified Manterola ‘742 teaches (figure 1) the method further comprising the following step:
designing the 3rd /rear wing with a bent root section (as shown in the figure above).
Regarding claim 6, Manterola ‘742 teaches (figure 1) a manned or unmanned aircraft comprising:
a) an aircraft fuselage;
b) a wing configuration on each side of said aircraft fuselage, comprising (i) a backward swept 1st/ front wing (as shown in figure above), extending from a lower part of a front portion of the aircraft fuselage; (ii) a dihedral 2nd/central wing, located horizontally behind and vertically above the backward swept 1st wing and structurally connected to an upper middle portion of the aircraft fuselage as a shoulder wing, a high wing or a parasol wing; (iii) a forward swept 3rd/rear wing, located horizontally behind and vertically above the dihedral 2nd/central wing and structurally interconnected to the aircraft fuselage in a way comprising at least one tail fin (as shown in the figure above) (Para 0033, 0035), wherein
(i) the backward swept 1st wing has an upward-bent tip/curving section (as shown in the figure above) (Para 0033),
(ii) the dihedral 2nd wing has an upward-bent tip section (as shown in the figure above);
c) a structural interconnection between the backward swept 1st wing and the dihedral 2nd wing, a configuration comprising a bracing side-wing entity (as shown in the figure below),  with its lower end connected to the upper end of the upward-bent tip section of the backward swept 1st wing, wherein the upper end of said bracing side wing entity connected to the upward bent-tip section of the dihedral 2nd wing, forming a bracing framework between the backward swept 1st wing and the dihedral 2nd wing which comprises a closed frame forming an aerodynamic channel (clearly seen in the figure above);
d) a structural interconnection between the dihedral 2nd wing and the forward swept 3rd wing, a configuration comprising a bracing wingtip-fence entity (as shown in the figure below) interconnecting the upper end of the upward-bent tip section of the dihedral 2nd wing and the wingtip or a wingtip portion of the forward swept 3rd wing, forming a bracing framework between the dihedral 2nd wing and the forward swept 3rd wing which comprises a closed frame forming corresponding aerodynamic channel, wherein said bracing wingtip- fence entity is different form the bracing side-wing entity which forms the bracing framework that is interconnecting the backward swept 1st wing and the dihedral 2nd wing (clearly seen in figure above),
but it is silent about the upper end of said bracing side wing entity has an inward-bent tip section.
However, Houck, II ‘263 teaches (figure 1) lifting foil (10) comprising four basic elements comprising an upper course/wing (14), a lower course /wing (15), a starboard flow guide/bracing side wing entity (16) and a port flow guide/bracing side wing entity (18) to form a blended end-to-end a closed loop (Para 0048; a starboard flow guide and a port flow guide bent inward and connect with the upper course/wing), Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manterola ‘742 to incorporate the teachings of Houck, II ‘263 to configure the upper end of said bracing side wing entity has an inward-bent tip section. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties of the aircraft.
Regarding claim 7, modified Manterola ‘742 teaches (figure 1) the aircraft further comprising the following feature:
	the forward swept 3rd /rear wing with a bent root section (as shown in the figure above).
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manterola (WO 2019/086742) and Houck, II (US 20060091263) as applied to claims 1 and 6 above respectively, and further in view of Wood et al. (US 8,220,737).
Regarding claim 5, modified Manterola ‘742 teaches (figure 1) the method of claim 1 but it is silent about the method further comprising further comprising the following step:
designing the 3rd wing in a way comprising a folding outboard section located outside a junction with said bracing wingtip-fence entity; wherein the 3rd wing comprising a hinge-mechanism, located at the junction with said bracing wingtip-fence entity or located outside said junction.
Wood et al. ‘737 teaches (figures 1A-5) an aircraft (100) with a box wing system comprising end plates (166) connecting the front (162) and rear wings (164) wherein end plates provide locations for air foils (170) which are selectively deployable (Col. 6 lines 65-67; Col. 7 lines 1-10, 42-64; airfoils are connected to both wings; hinge mechanism is well known in the art which is used to connect two elements and move/rotate them relative to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manterola ‘742 to incorporate the teachings of Wood et al. ‘737 to configure the method comprising designing the 3rd wing in a way comprising a folding outboard section located outside a junction with said bracing wingtip-fence entity; wherein the 3rd wing comprising a hinge-mechanism, located at the junction with said bracing wingtip-fence entity or located outside said junction. One of ordinary skill in art would recognize that doing so would  increase or decrease the lift surface of the aircraft for different flight operations (Col. 7 lines 1-10, 42-64).
Regarding claim 10, modified Manterola ‘742 teaches (figure 1) the aircraft of claim 6 but it is silent about the forward swept 3rd wing comprising (i) a folding outboard section located outside a junction with said bracing wingtip-fence entity, and (ii) a hinge-mechanism, located at said junction with said bracing wingtip-fence entity or located outside said junction.
Wood et al. ‘737 teaches (figures 1A-5) an aircraft (100) with a box wing system comprising end plates (166) connecting the front (162) and rear wings (164) wherein end plates provide locations for air foils (170) which are selectively deployable (Col. 6 lines 65-67; Col. 7 lines 1-10, 42-64; airfoils are connected to both wing; hinge mechanism is well known in the art which is used to connect two elements and move/rotate them relative to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manterola ‘742 to incorporate the teachings of Wood et al. ‘737 to configure the aircraft with the forward swept 3rd wing comprising (i) a folding outboard section located outside a junction with said bracing wingtip-fence entity, and (ii) a hinge-mechanism, located at said junction with said bracing wingtip-fence entity or located outside said junction One of ordinary skill in art would recognize that doing so would  increase or decrease the lift surface of the aircraft for different flight operations (Col. 7 lines 1-10, 42-64).
Response to Arguments
Applicant's arguments filed October 17th, 2022 have been fully considered but they are not persuasive. 
Regarding priority to the foreign application, the applicant needs to properly amend and file the ADS. The ADS filed 03/22/2021 fails to properly amend the priority claim and thus has been treated as a transmittal letter. Applicant is encouraged to file petition for unintentional delayed benefit to claim foreign priority. https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program?MURL=prosepatents provides helpful information which will assist applicant with the petition process.
Applicant's arguments regarding Manterola (WO 2019/086742) reference have been fully considered but they are not persuasive. Manterola (WO 2019/086742) reference teaches the structural configurations and various aspects of the claimed invention as explained, in the rejection and as shown in the annotated figure, above. 
In response to applicant's argument regarding the Manterola (WO 2019/086742) and Wood et al. (US 8,220,737) with respect to claims 5b and 10b, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642